     Case 2:19-cv-00828-JAM-JDP Document 29 Filed 09/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROME ROBERT DENNIS,                                 No. 2:19-cv-0828-JAM-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    CASTRILLO, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On September 16, 2020, plaintiff filed a letter which the court construes as a

19   request for appointment of counsel. So construed, the request is denied.

20           District courts lack authority to require counsel to represent indigent prisoners in section

21   1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In exceptional

22   circumstances, the court may request an attorney to voluntarily to represent such a plaintiff. See

23   28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v.

24   Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). When determining whether “exceptional

25   circumstances” exist, the court must consider the likelihood of success on the merits as well as the

26   ability of the plaintiff to articulate his claims pro se in light of the complexity of the legal issues

27   involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). Having considered those factors,

28   the court finds there are no exceptional circumstances in this case.
                                                          1
     Case 2:19-cv-00828-JAM-JDP Document 29 Filed 09/21/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for appointment of
 2   counsel (ECF No. 28) is denied.
 3   DATED: September 21, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
